             Case 3:21-cv-00193-KC Document 1 Filed 08/19/21 Page 1 of 10

                                       JUDGE KATHLEEN AR DONE

                           IN THE UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF TEXAS
                                     EL PASO DIVISION

                                                      §                                                       c9
                                                                                                              -

BRANDON CALLIER,                                      §
                                                      §
                              Plaintiff,              §
                                                      §
              v.                                      §
                                                      §
CHARTER COMMUNICATIONS, INC. d/b/a §
SPECTRUM.                          §
                 Defendant.        §
                                                      §
                                                            EP21Cy0193
                              PLAINTIFF'S ORIGINAL COMPLAINT

                                                PARTIES

  1.   Plaintiff BRANDON CALLIER ("Plaintiff") brings this Complaint and Demand for Jury Trial

       against Defendant CHARTER COMMUNICATIONS, INC. dlb/a SPECTRUM ("Defendant") to

       stop placing calls to Plaintiff's cellular telephone and to obtain redress as authorized by statute.


                                             NATURE OF ACTION


  2. Defendant is a prominent nationwide cable and internet service provider providing service to

       more than 31 million customers including the State of Texas. As part of marketing their products

       and services, Defendant and its agents placed calls to Plaintiff's cell phone that used an

       autodialing system and a prerecorded voice advertisement.

  3. Defendant makes unsolicited and unauthorized phone calls to sell internet and cable services.




                                                     I'
           Case 3:21-cv-00193-KC Document 1 Filed 08/19/21 Page 2 of 10



4. Defendant did not obtain consent from Plaintiff prior to calling his cell phone, and Defendant is

     therefore liable under the Telephone Consumer Protection Act 47 U.S.C.          §   227 (the "TCPA")

     and its implementing regulation, 47 C.F.R.      §   64. 1200(a)(2).

5.   Congress enacted the TCPA in 1991 to restrict the use of sophisticated telemarketing equipment

     that could target millions of consumers en      masse.   Congress found that these calls were not only a

     nuisance and an invasion of privacy to consumers specifically but were also a threat to interstate

     commerce generally.    See   S.   Rep. No. 102-178, at 2-3 (1991), as reprinted in 1991 U.S.C.C.A.N.

     1968, 1969-71.

6. The TCPA targets unauthorized calls exactly like the ones alleged in this case, based on

     Defendant's use of technological equipment to spam consumers on a grand scale without their

     consent.

7. By placing the calls at issue, Defendant has violated the privacy        of Plaintiff and caused him to

     suffer damages that are recognized by statute.

8.   Plaintiff therefore seeks an injunction requiring Defendant to stop calling his cell phone, as well

     as an award of actual and statutory damages, civil penalties, costs and reasonable attorneys' fees.

                                                     PARTIES

9.   Plaintiff BRANDON CALLIER is a natural person and is a citizen of the Western District of

     Texas and was present in the Western District of Texas during all calls at issue in this case.

10. Defendant CHARTER COMMUNICATIONS, INC. dlb/a SPECTRUM ("Spectrum") is a

     corporation organized and existing under the laws of Delaware and can be served via registered
                                                                                     7th
     agent Corporation Service Company, DBA CSC-Lawyers INCO, 211 E.                       Street, Suite 620,

     Austin, Texas 78701.
          Case 3:21-cv-00193-KC Document 1 Filed 08/19/21 Page 3 of 10



                                     JURISDICTION AND VENUE


11. This Court has federal subject matter jurisdiction under 28 U.S.C. § 1331, as this case arises under

   the Telephone Consumer Protection Act, 47 U.S.C.          §   227, which is a federal stature.

12. This Court has supplemental subject matter jurisdiction over Plaintiff's claim arising under

   Texas Business and Commerce Code 305.053 because that claim arises from the same nucleus of

   operative fact, i.e., Defendant's telemarketing robocalls to Plaintiff; adds little complexity to the

   case; and doesn't seek money damages, so it is unlikely to predominate over the TCPA claims.

13. This Court has personal jurisdiction over Defendant because it conducts business in this District

   and in the State of Texas and because the events giving rise to this lawsuit occurred in this

   District.

14. Venue is proper in this District pursuant to 28 U.S.C. § 1391(b) because Defendant regularly

   conducts business in the state of Texas and in this District, and because the wrongful conduct

   giving rise to this case occurred in this District.

                                      FACTUAL ALLEGATIONS


15. Plaintiff has been on the Do-Not-Call registry since December 2007.

16. Defendant is   a serial violator of the TCPA and has been sued under the statute numerous times

   including multiple class action lawsuits.

17. Defendant has adopted intentional violation of the TCPA as a cost of doing business and has no

   intention of ceasing the illegal robocalls because it benefits Defendant financially.

18. Plaintiff received robocalls with prerecorded voice messages on May 24, 2021, June 16,2021, and July 13,

   2021. Plaintiff answered each ofthese calls and heard the prerecorded voice message soliciting cable

   television. However, the calls dropped before Plaintiff could complete the calls.
            Case 3:21-cv-00193-KC Document 1 Filed 08/19/21 Page 4 of 10



19. On August 17,2021, Plaintiff received a phone call from phone number 915-434-1215. Plaintiff answered

   the phone and head the following prerecorded voice message"


            "This is a courtesy call for our customers. We have a promotion running in which we are
            helping our customers in dropping down their monthly bills. Press one and be directed to
            a live representative."
20. Plaintiff pressed one and was connected to a live representative named "Eric" who solicited Plaintiff for

    both cable and internet services through the Defendant

21. Defendant enrolled Plaintiff in its internet and cable services and sent Plaintiff an email confiming the

    enrollment

22. Defendant employs outrageous, aggressive, and illegal sales techniques that violate multiple

    federal laws and state consumer statutes.

23. Defendant participated in, facilitated, directed, authorized, knew of or willfully ignored the false

    and misleading sales practices and unlawful robocalling, and approved, and ratified the conduct

    of their employees, agents, and co-conspirators to engage in the false and misleading sales

    practices and unlawful robocalling.

24. Defendant refuses to take any action to stop or curtail the unlawful sales practices and

    robocalling because these practices benefit Defendant.

25. Plaintiff never consented to receive the calls alleged herein.

26. Plaintiff received the following calls from Defendant (Table A)

     Date           Time of Call     Phone Number         Name on Caller ID
     17-Aug-21      10:59AM          915-434-1215         UNKNOWN NAME
     13-Jul-21      11:23AM          855-321-9709         UNKNOWN NAME
     16-Jun-21      3:11 PM          833-317-2507         UNKNOWN NAME
     24-May-21      9:10AM           304-867-4704         UNKNOWN NAME
          Case 3:21-cv-00193-KC Document 1 Filed 08/19/21 Page 5 of 10



                               VICARIOUS LIABILITY OF SELLERS

27. These parties are vicariously liable under the theories of actual authority, apparent authority, and

   ratification, and as well as liable because any other result would impair the underlying purpose of

   the TCPA.

28. Charter Communications, INC. dlb/a Spectrum is the liable party as the direct beneficiary of the

   illegal telemarketing calls as it stood to gain the Plaintiff as a client and quoted the Plaintiff their

    services in obtaining cable and internet service.

29. The email shows that the beneficial parties who was gaining customers was Spectrum.

30. Charter Communications, iNC. authorized third party telemarketers to generate prospective

   customers. Charter Communications hired telemarketers to promote its products and services.

31. As the court ruled in Jackson v Caribbean Cruise Line, Inc., the defendant sellers should be held

    liable for their violations of the TCPA. Courts have looked at the purpose of the TCPA and

    found that not holding the sellers liable through vicarious liability would undermine the purpose

    of the TCPA.

                         The Texas Business and Commerce Code 305.053

32. The Texas Business and Commerce code has an analogous portion that is related to the TCPA

    and was violated in this case.

33. The Plaintiff may seek damages under this Texas law for violations      of 47 USC 227 or subchapter

    A and seek $500 in statutory damages or $1500 for willful or knowing damages.

                      INJURY, HARM, DAMAGES AND ACTUAL DAMAGES
                            AS A RESULT OF TIlE PHONE CALLS

34. Defendant's calls harmed the Plaintiff by causing the very harm that Congress sought to

    preventa "nuisance and invasion of privacy."
           Case 3:21-cv-00193-KC Document 1 Filed 08/19/21 Page 6 of 10



35. Defendant's calls hanned the Plaintiff by trespassing upon and interfering with Plaintiff's rights

    and interests in Plaintiff's cellular telephone.

36. Defendant's calls harmed the Plaintiff by trespassing upon and interfering with Plaintiff's rights

   and interests in Plaintiff's cellular telephone line.

37. Defendant's calls harmed the Plaintiff by intruding upon Plaintiff's seclusion.

38. The Plaintiff has been harmed, injured, and damages by the calls including, but not limited to:

   Invasion of privacy, reduced enjoyment of my cell phone, reduced battery usage, anger,

   frustration, irritation and aggravation.

                       PLAINTIFF'S CELL PHONE IS A RESIDENTIAL PHONE

39. The calls were to the Plaintiff's cellular phone 915-383-4604, which is the Plaintiff's personal

   cell phone that he uses for personal, family, and household use. The Plaintiff maintains no

   landline phones at his residence and has not done so for at least 10 years and primarily relies on

    cellular phones to communicate with friends and family. The Plaintiff also uses his cell phone for

   navigation purposes, sending and receiving emails, timing food when cooking, and sending and

   receiving text messages. The Plaintiff further has his cell phone registered in his personal name,

   pays the cell phone from his personal accounts, and the phone is not primarily used for any

   business purpose.

                                   FIRST CAUSE OF ACTION

                          Willful and/or Knowing Violation of 47 U.S.C. § 227
                              Telephone Consumer Protection Act of 1991
                                        (Against all Defendants)

40. Plaintiff incorporates the foregoing allegations as    if fully set forth herein.
41. Defendant and/or its agents placed calls to Plaintiff's cellular telephone.
            Case 3:21-cv-00193-KC Document 1 Filed 08/19/21 Page 7 of 10



42. Plaintiff never consented to receive calls from Defendant. Plaintiff has no relationship with

      Defendant.

43. Defendant's calls were made for purposes of advertising and marketing Defendant's internet and

      cable service. These calls constituted commercial advertising and telemarketing as contemplated

      by the TCPA.

44. The calls were made using an artificial or prerecorded voice message to the cellular phone of

      Plaintiff in violation of 47 U.S.C.   §   227(b)(l)(A)(iii) and (B).

45. As a result    of their unlawful conduct, Defendant repeatedly invaded the personal privacy of

      Plaintiffs, causing Plaintiff to suffer damages and, under 47 U.S.C.       §   227(b)(3)(B), entitling

      Plaintiff to recover $500 in statutory damages for each violation and an injunction requiring

      Defendant to stop their unlawful calling campaigns.

46. Not oniy did Defendant make these violating calls, Defendants and/or their agents did so

      "knowingly" and/or "willfully' under 47 U.S.C.        §   227 (b)(3)(C).

47.   If the Court finds that Defendant willfully or knowingly violated this subsection, the Court may
      exercise its discretion to increase the amount of the award from $500 to $1500 per violation

      under 47 U.S.C.   §   227(b)(3)(C).


                                        SECOND CAUSE OF ACTION
                   Telemarketing Without Mandated Safeguards, 47 C.F.R. § 64.1200(d)
                                                (Against All Defendants)


48. Plaintiff incorporates the forgoing allegations as if fully set forth herein.

49. The foregoing acts and omissions of Defendant and/or their affiliates or agents constitute

      multiple violations of FCC regulations by making telemarketing solicitations despite tacking:
                     Case 3:21-cv-00193-KC Document 1 Filed 08/19/21 Page 8 of 10



                a.    written policy, available upon demand, for maintaining a do-not-call list, in violation of

                     47 C.F.R.   §   64.1200(d)(l)     1;




                b. training for the individuals involved in the telemarketing on the existence of and use of a

                     do-not-call list, in violation of 47 C.F.R.     §   64.1200(d)(2)2; and,

                c.   in the solicitations, the name of the individual caller and the name of the person or entity

                     on whose behalf the call is being made, in violation of 47 C.F.R.          § 64.1200(d)(4).3

     50. Plaintiff is entitled to an award of at least $500 in damages for each such violation. 47 U.s.c.

          §   227(c)(5)(B).

     51. Plaintiff is entitled to an award         of up to $1,500 in damages for each such knowing or willful

          violation. 47 U.S.C.        §   227(c)(5).


                                             THIRD CAUSE OF ACTION
                           Violations of The Texas Business and Commerce Code 305.053


     52. Plaintiff incorporates the foregoing allegations as             if set forth herein.

     53. The foregoing acts and omissions              of Defendants and/or their affiliates or agents constitute

          multiple violations of the Texas Business and Commerce Code 305.053, by making non-

          emergency telemarketing robocalls to Mr. Callier' s cellular telephone number without his prior

          express written consent in violation of 47 USC 227 et seq. The Defendants violated 47 Usc

          227(d) and 47 Usc 227(d)(3) and 47 Usc 227(e) by using an automated dialing system that

          does not comply with the technical and procedural standards under this subsection.

     54. Plaintiff is entitled to an award of at least $500 in damages for each such violation. Texas

          Business and Commerce Code 305.053(b)

1
    See   id.   at 425 (codifying a June 26, 2003 Fcc order).
                at 425 (codifying a June 26, 2003 FCC order).
2
    See   id.

    See   Id.   at 425 (codifying a June 26, 2003  cc order
                                                                 8
                Case 3:21-cv-00193-KC Document 1 Filed 08/19/21 Page 9 of 10



    55. Plaintiff is entitled to an award of up to $1,500 in damages for each such knowing or willful

          violation. Texas Business and Commerce Code 305.053(c).

                                               PRAYER FOR RELIEF

          WFIEREFORE, Plaintiff Brandon Callier prays for judgment against the defendant as follows:

          A.     Leave to amend this Complaint to name additional DOESs as they are identified and to

conform to the evidence presented at trial;

          B.     A declaration that actions complained of herein by Defendant violates the TCPA and

Texas state law;

          C.     An injunction enjoining Defendant and their affiliates and agents from engaging in the

unlawful conduct set forth herein;

          D.     An award of $3000 per call in statutory damages arising from the TCPA intentional

violations jointly and severally against the corporation and individual for four (4) calls.

          E.     An award of $1,500 in statutory damages arising from violations of the Texas Business

and Commerce code 305.053

          F.     An award to Mr. Callier of damages, as allowed by law under the TCPA;

          G.     An award to Mr. Callier of interest, costs and attorneys' fees, as allowed by law and

equity;

          H.     Such further relief as the Court deems necessary, just, and proper.

                                         JURY DEMAND

Plaintiff requests a trial by jury of all claims that can be so tried.



August 19, 2021                          Respectfully Submitted,



                                                        9
Case 3:21-cv-00193-KC Document 1 Filed 08/19/21 Page 10 of 10




                   Brandon Callier
                   Plaintiff, Pro Se
                   6336 Franklin Trail
                   El Paso, Texas 79912
                   Ca11ier74(gmai1 .com




                                10
